16 F.3d 410NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Johnathan Lee X, Plaintiff Appellant,v.Edward W. MURRAY;  David Williams;  Virginia Department ofCorrections, Defendants Appellees.
No. 92-6269.
United States Court of Appeals, Fourth Circuit.
Submitted December 8, 1993.Decided January 6, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  John A. MacKenzie, Senior District Judge.  (CA-91-329-N)
Johnathan Lee X, Appellant Pro Se.
Robert Harkness Herring, Jr., Asst. Atty. Gen., William Rundahl Coleman, Office Of The Attorney General Of Virginia, Richmond, VA, for Appellees.
E.D.Va.
AFFIRMED.
Before WIDENER, PHILLIPS, and NIEMEYER, Circuit Judges.

PER CURIAM

1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  X v. Murray, No. CA-91-329-N (E.D. Va.  Feb. 11, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED